DETAILED ACTION
Claims 15-26 are pending.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.



Claims 15-26 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0025040 (Maturana) in view of European Patent Application Publication No. EP 1564610 A2 (cited by Applicant) (citations to English translation).


Claim 15:
The cited prior art describes an industrial control system, comprising: (Maturana: “In one or more embodiments, a system is provided, comprising an emulation component configured to execute a virtualized industrial controller on a cloud platform” paragraph 0004; “FIG. 1 is a simplified diagram illustrating an example automated industrial process controlled by an industrial controller 102.” Paragraph 0030)
an engineering device having (Maturana: see the workstation 902 as illustrated in figure 9 and as described in paragraph 0070)

Maturana does not explicitly describe a security key as described below.  However, Hamm teaches the security key as described below.  
a security key, (Hamm: see the licensing key as described in the abstract; “enabling the software using a licensing key transmitted to the automation component from the mobile communications device” abstract)
a memory and (Maturana: “The computer 1512 includes a processing unit 1514, a system memory 1516, and a system bus 1518.” Paragraph 0092)
a first user interface embodied as a display representing a second user interface of an operating device of the industrial control system, (Maturana: see the OTS interface 642 as illustrated in figure 6; “The OTS services 614 can serve OTS interfaces 642 to one or more client devices 620. These interfaces 642 allow a user to interact with the cloud-based simulation in the context of an operator training scenario.” Paragraph 0068; “During this time, users can interact with the simulated system via OTS interfaces served to a workstation or other client device by the OTS system. The OTS interface allow the user to simulate interaction with and operation of the machine or process represented by simulation 904. The interface also provides graphical and/or alphanumeric feedback to the user indicating the state or behavior of the machine and/or the controller in response to the simulated operator interactions. This can include, for example, graphically conveying the behavior of the machine via a 3D graphic representation.” Paragraph 0077; “The OTS interfaces also receive operator input via the workstations 1202 representing operator interactions with the simulated machine or process, including but not limited to input representing a control panel interaction (e.g., interaction with a push button, interaction with a selector switch, changing of a setpoint value, etc.), a change to the control program executing on the virtualized controller, or other such interactions.” Paragraph 0083)
the engineering device storing project data, (Maturana: see the model building application 908 as illustrated in figure 9; “The simulation 904 may be generated and maintained by a model building application 908 that executes on workstation 902, which may be any suitable on-premise computing device (e.g., a desktop, laptop, or tablet computer, etc.).” paragraph 0070)
said engineering device further comprising an engineering program running in a cloud, (Maturana: see the FMU 920 (i.e., engineering program) as illustrated in figure 9; “Control states defined by the snapshot files are then downloaded to the virtualized controller 918 at 1110. At 1112, a functional mock-up unit (FMU) file, which establishes a communication interface between simulation 904 and virtualized controller 918, is downloaded to the simulation 904.” Paragraph 0076; “Once the virtualized controller 918 and simulation (with associated 3D graphics) are configured, a determination is made at 1121 whether the simulation is to be run. If so, the simulation is run at 1114 (otherwise, the OTS session ends). During the simulation, the OTS system simulates control of the machine or process (modeled by simulation 904) by the industrial controller represented by the virtualized controller 918.” Paragraph 0077)
wherein for implementing calculation results, commands and outputs are transmitted via the cloud to the engineering device and/or the operating device; and (Maturana: see the OTS data 1302 including simulated process data (i.e., outputs) and simulated control data (i.e., commands) communicated between the workstations 1202 and the cloud platform as illustrated in figure 13; “FIG. 13 is a diagram illustrating exchange of OTS data 1302 between the cloud-based OTS system and workstation 1202.” Paragraph 0083)
a programming device connecting the engineering device to a cloud device. (Maturana: see the EDEI service 912 providing communication between the cloud emulation services 910 (i.e., cloud device) and the workstation 902 (i.e., engineering device) as illustrated in figure 9 and as described in paragraphs 0070, 0071, 0072; “In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072)
One of ordinary skill in the art would have recognized that applying the known technique of Maturana, namely, cloud based operator training system for a control system, with the known techniques of Hamm, namely, configuration of an automation component, would have yielded predictable results and resulted in an improved system.  Accordingly, applying the teachings of Maturana to use cloud services for configuration and simulation of a control system with the teachings of Hamm for configuration of automation components would have been recognized by those of ordinary skill in the art as resulting in an improved control system system (i.e., using various techniques for configuration of a control system of Maturana based on the teachings of using keys for automation component configuration in Hamm).

Claim 16:
(Maturana: see the communication between the workstation 902 and the EDEI service 912 as illustrated in figure 9 and the communication between the workstations 1202 and the client interface component 514 as illustrated in figures 12, 13; “In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072; “The OTS interfaces also receive operator input via the workstations 1202 representing operator interactions with the simulated machine or process, including but not limited to input representing a control panel interaction (e.g., interaction with a push button, interaction with a selector switch, changing of a setpoint value, etc.), a change to the control program executing on the virtualized controller, or other such interactions. The machine state information conveyed to the users via the OTS interfaces 1204 are based in part on the snapshot files captured according to the process described above in connection with FIG. 11.” Paragraph 0083)

Claim 17:
The cited prior art describes the industrial control system of claim 15, wherein the industrial control system comprises the cloud device. (Maturana: “In one or more embodiments, a system is provided, comprising an emulation component configured to execute a virtualized industrial controller on a cloud platform” paragraph 0004; “FIG. 1 is a simplified diagram illustrating an example automated industrial process controlled by an industrial controller 102.” Paragraph 0030; “FIG. 9 is a diagram illustrating runtime of a cloud-based simulation and emulation system that includes a snapshot management component for creation of operator training scenarios.” Paragraph 0069; “FIG. 3 is a diagram illustrating configuration of plant-level and cloud-level modeling and simulation systems.” Paragraph 0010)

Claim 18:
The cited prior art describes the industrial control system of claim 15, 
wherein the operating device is configured to receive control data of the cloud device, (Maturana: “Cloud services 412 can include, but are not limited to, data storage, data analysis, control applications (e.g., applications that can generate and deliver control instructions to industrial devices 408 and 410 based on analysis of real-time system data or other factors), process simulation services, controller emulation services, visualization applications such as the cloud-based operator interface system described herein, reporting applications, Enterprise Resource Planning (ERP) applications, notification services, or other such services.” Paragraph 0039)
wherein the control data is generated by a cloud control system. (Maturana: “Moreover, cloud based control applications can perform remote decision-making for a controlled industrial system based on data collected in the cloud from the industrial system, and issue control commands to the system via the cloud agent.” Paragraph 0040)

Claim 19:
 (Maturana: see the FMU 920 (i.e., engineering program) as illustrated in figure 9; “Control states defined by the snapshot files are then downloaded to the virtualized controller 918 at 1110. At 1112, a functional mock-up unit (FMU) file, which establishes a communication interface between simulation 904 and virtualized controller 918, is downloaded to the simulation 904.” Paragraph 0076; “Once the virtualized controller 918 and simulation (with associated 3D graphics) are configured, a determination is made at 1121 whether the simulation is to be run. If so, the simulation is run at 1114 (otherwise, the OTS session ends). During the simulation, the OTS system simulates control of the machine or process (modeled by simulation 904) by the industrial controller represented by the virtualized controller 918.” Paragraph 0077)

Claim 20:
The cited prior art describes the industrial control system of claim 15, wherein project data stored on the engineering device is transmitted to the programming device and used by the engineering program in the programming device. (Maturana: see the model building application 908 and the use of the model building application 908 by the simulation 904 and other components for the simulation of the device as illustrated in figure 9; “The simulation 904 may be generated and maintained by a model building application 908 that executes on workstation 902, which may be any suitable on-premise computing device (e.g., a desktop, laptop, or tablet computer, etc.).” paragraph 0070; see the FMU 920 (i.e., engineering program) as illustrated in figure 9; “Control states defined by the snapshot files are then downloaded to the virtualized controller 918 at 1110. At 1112, a functional mock-up unit (FMU) file, which establishes a communication interface between simulation 904 and virtualized controller 918, is downloaded to the simulation 904.” Paragraph 0076; “Once the virtualized controller 918 and simulation (with associated 3D graphics) are configured, a determination is made at 1121 whether the simulation is to be run. If so, the simulation is run at 1114 (otherwise, the OTS session ends). During the simulation, the OTS system simulates control of the machine or process (modeled by simulation 904) by the industrial controller represented by the virtualized controller 918.” Paragraph 0077)

Claim 21:
The cited prior art describes a method for operating an industrial control system, which comprises (Maturana: “In one or more embodiments, a system is provided, comprising an emulation component configured to execute a virtualized industrial controller on a cloud platform” paragraph 0004; “FIG. 1 is a simplified diagram illustrating an example automated industrial process controlled by an industrial controller 102.” Paragraph 0030)
an engineering device having (Maturana: see the workstation 902 as illustrated in figure 9 and as described in paragraph 0070)

Maturana does not explicitly describe a security key as described below.  However, Hamm teaches the security key as described below.  
a security key, (Hamm: see the licensing key as described in the abstract; “enabling the software using a licensing key transmitted to the automation component from the mobile communications device” abstract)
a memory and (Maturana: “The computer 1512 includes a processing unit 1514, a system memory 1516, and a system bus 1518.” Paragraph 0092)
a first user interface embodied as a display representing a second user interface of an operating device of the industrial control system, said method comprising: (Maturana: see the OTS interface 642 as illustrated in figure 6; “The OTS services 614 can serve OTS interfaces 642 to one or more client devices 620. These interfaces 642 allow a user to interact with the cloud-based simulation in the context of an operator training scenario.” Paragraph 0068; “During this time, users can interact with the simulated system via OTS interfaces served to a workstation or other client device by the OTS system. The OTS interface allow the user to simulate interaction with and operation of the machine or process represented by simulation 904. The interface also provides graphical and/or alphanumeric feedback to the user indicating the state or behavior of the machine and/or the controller in response to the simulated operator interactions. This can include, for example, graphically conveying the behavior of the machine via a 3D graphic representation.” Paragraph 0077; “The OTS interfaces also receive operator input via the workstations 1202 representing operator interactions with the simulated machine or process, including but not limited to input representing a control panel interaction (e.g., interaction with a push button, interaction with a selector switch, changing of a setpoint value, etc.), a change to the control program executing on the virtualized controller, or other such interactions.” Paragraph 0083)
storing project data on the engineering device; (Maturana: see the model building application 908 as illustrated in figure 9; “The simulation 904 may be generated and maintained by a model building application 908 that executes on workstation 902, which may be any suitable on-premise computing device (e.g., a desktop, laptop, or tablet computer, etc.).” paragraph 0070)
running an engineering program in a cloud; (Maturana: see the FMU 920 (i.e., engineering program) as illustrated in figure 9; “Control states defined by the snapshot files are then downloaded to the virtualized controller 918 at 1110. At 1112, a functional mock-up unit (FMU) file, which establishes a communication interface between simulation 904 and virtualized controller 918, is downloaded to the simulation 904.” Paragraph 0076; “Once the virtualized controller 918 and simulation (with associated 3D graphics) are configured, a determination is made at 1121 whether the simulation is to be run. If so, the simulation is run at 1114 (otherwise, the OTS session ends). During the simulation, the OTS system simulates control of the machine or process (modeled by simulation 904) by the industrial controller represented by the virtualized controller 918.” Paragraph 0077)
connecting the engineering device to a cloud device by way of a programming device; and (Maturana: see the EDEI service 912 providing communication between the cloud emulation services 910 (i.e., cloud device) and the workstation 902 (i.e., engineering device) as illustrated in figure 9 and as described in paragraphs 0070, 0071, 0072; “In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072)
implementing calculation results, commands and outputs by transmitting the calculation results, commands and outputs via the cloud to the engineering device and/or to the operating device. (Maturana: see the OTS data 1302 including simulated process data (i.e., outputs) and simulated control data (i.e., commands) communicated between the workstations 1202 and the cloud platform as illustrated in figure 13; “FIG. 13 is a diagram illustrating exchange of OTS data 1302 between the cloud-based OTS system and workstation 1202.” Paragraph 0083)
Maturana and Hamm are combinable for the same rationale as set forth above with respect to claim 15.

Claim 22:
The cited prior art describes the method of claim 21, wherein the calculation results, commands and outputs are transmitted via the cloud by a cloud device. (Maturana: see the OTS data 1302 including simulated process data (i.e., outputs) and simulated control data (i.e., commands) communicated between the workstations 1202 and the cloud platform as illustrated in figure 13; “FIG. 13 is a diagram illustrating exchange of OTS data 1302 between the cloud-based OTS system and workstation 1202.” Paragraph 0083; “In one or more embodiments, a system is provided, comprising an emulation component configured to execute a virtualized industrial controller on a cloud platform” paragraph 0004; “FIG. 1 is a simplified diagram illustrating an example automated industrial process controlled by an industrial controller 102.” Paragraph 0030; “FIG. 9 is a diagram illustrating runtime of a cloud-based simulation and emulation system that includes a snapshot management component for creation of operator training scenarios.” Paragraph 0069; “FIG. 3 is a diagram illustrating configuration of plant-level and cloud-level modeling and simulation systems.” Paragraph 0010)

Claim 23:
The cited prior art describes the method of claim 22, further comprising: 
providing a first data link between the engineering device and a programming device which connects the engineering device to the cloud device; (Maturana: see the communication between the workstation 902 and the EDEI service 912 as illustrated in figure 9; “Virtualized controller 918 can be programmed remotely using workstation 902, which executes a standard industrial controller programming platform (e.g., a ladder logic development platform). In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072)
providing a second data link between the programming device and the cloud device; and (Maturana: see the communication between the EDEI service 912 and the cloud emulation service 910 as illustrated in figure 9; “Virtualized controller 918 can be programmed remotely using workstation 902, which executes a standard industrial controller programming platform (e.g., a ladder logic development platform). In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072)
providing a third data link between the cloud device and the operating device. (Maturana: see the communication between the cloud emulation service 910 and the virtualized controller 918 as illustrated in figure 9; “The system then configures virtualized controller 918 and simulation 904 by downloading the control application to the virtualized controller 918 at 1106, and downloading the simulation and 3D animation to the simulation 904 at 1108.” Paragraph 0076; “Virtualized controller 918 can be programmed remotely using workstation 902, which executes a standard industrial controller programming platform (e.g., a ladder logic development platform). In particular, a user at workstation 902 can develop a control program and send the compiled control program 922 to the EDEI service 912, which passes the control program to the virtualized controller for execution.” Paragraph 0072)

Claim 24:
Maturana does not explicitly describe a security key as described below.  However, Hamm teaches the security key as described below.  
The cited prior art describes the method of claim 21, wherein a security key is transmitted from the engineering device to programming device. (Hamm: see the licensing key as described in the abstract; “enabling the software using a licensing key transmitted to the automation component from the mobile communications device” abstract)
Maturana and Hamm are combinable for the same rationale as set forth above with respect to claim 15.

Claim 25:
The cited prior art describes the method of claim 22, wherein the cloud device is activated by the engineering device. (Maturana: “The OTS virtual machines 1204 allow users at the workstations 1202 to view and interact with the simulation and virtualized controller 918 running the selected operating scenario (driven by the subset of the snapshot files 926 corresponding to the selected operating scenario). FIG. 13 is a diagram illustrating exchange of OTS data 1302 between the cloud-based OTS system and workstation 1202. OTS interfaces 1204 can render animated 3D graphics representing the machine or process being simulated by simulation 904. These graphical representations can convey a visual representation of the machine's current simulated state. The OTS interfaces also receive operator input via the workstations 1202 representing operator interactions with the simulated machine or process, including but not limited to input representing a control panel interaction (e.g., interaction with a push button, interaction with a selector switch, changing of a setpoint value, etc.), a change to the control program executing on the virtualized controller, or other such interactions. The machine state information conveyed to the users via the OTS interfaces 1204 are based in part on the snapshot files captured according to the process described above in connection with FIG. 11. EDEI service 912 provides connectivity between simulation 904, virtualized controller 918, and cloud storage 916, which stores captured snapshot files as well as data collected from the industrial system(s) by the tag server of the EDEI service.” Paragraph 0083)

Claim 26:
(Maturana: see the FMU 920 (i.e., engineering program) as illustrated in figure 9; “Control states defined by the snapshot files are then downloaded to the virtualized controller 918 at 1110. At 1112, a functional mock-up unit (FMU) file, which establishes a communication interface between simulation 904 and virtualized controller 918, is downloaded to the simulation 904.” Paragraph 0076; “Once the virtualized controller 918 and simulation (with associated 3D graphics) are configured, a determination is made at 1121 whether the simulation is to be run. If so, the simulation is run at 1114 (otherwise, the OTS session ends). During the simulation, the OTS system simulates control of the machine or process (modeled by simulation 904) by the industrial controller represented by the virtualized controller 918.” Paragraph 0077)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E EVERETT whose telephone number is (571)272-2851.  The examiner can normally be reached on Monday-Friday 8:00 am to 5:00 pm (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Christopher E. Everett/            Primary Examiner, Art Unit 2116